Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-28, drawn to a method of predicting whether a mammal exhibiting an abnormal symptom or behavior will have an improved health from an administration of an anti-infective, classified in G01N 33/6893.
II. Claims 29-34, drawn to a method of monitoring a mammal’s response to a treatment, classified in G01N 2001/383.
III. Claims 35-40 drawn to a method of monitoring disease progression in a mammal, classified in G01N 2800/40.
           Inventions I and II are independent and distinct inventions. Invention I is directed to a method of predicting whether a mammal exhibiting an abnormal symptom or behavior will have an improved health from an administration of an anti-infective whereas Invention II is directed to a method of monitoring a mammal’s response to a treatment.  Invention I requires predicting the mammal to have an improved benefit from administration of an anti-infective and Invention II does not require this limitation.  Invention II requires determining whether a concentration of Serum Amylid A in a body fluid sample of said mammal is above a specified level after treatment and Invention I does not require this limitation.
           Inventions I and III are independent and distinct inventions.  Invention I is directed to a method of predicting whether a mammal exhibiting an abnormal symptom or behavior will have an improved health from an administration of an anti-infective whereas Invention III is directed to a method of monitoring disease progression in a mammal.  Invention III requires a step of administering a treatment to the mammal and 
           Inventions II and III are independent and distinct inventions.  Invention II is directed to a method of monitoring a mammal’s response to a treatment whereas Invention III is directed to a method of monitoring disease progression in a mammal.  Invention II requires a prior treatment comprising a period of rest for the mammal and/or administration of an anti-infective to the mammal and Invention III does not require this limitation.  Invention III requires a positive active step of administering a treatment to the mammal and Invention I does not require this limitation.
                     Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
           Restriction for examination purposes as indicated is proper because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, and the search required for one group is not required for other restriction for examination purposes as indicated is proper because the different inventions with the different classification and different searches impose a serious burden upon the Examiner.
            Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641